Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00821-CV

CITY OF CARRIZO SPRINGS and Adrian DeLeon, individually and as Mayor of the City of
                             Carrizo Springs,
                               Appellants

                                              v.

  Isabel CUMPIAN, Bill Martin, Alfredo Z. Padilla, Individually and on behalf of the Carrizo
                               Springs Housing Authority,
                                       Appellees

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 14-09-12375-DCV-AJA
                     Honorable Amado J. Abascal, III, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellants, City of Carrizo Springs and Adrian DeLeon, individually and as Mayor
of the City of Carrizo Springs, bear all costs of this appeal.

      SIGNED March 11, 2015.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice